Exhibit 99.1 Contact: Richard S. Lindahl Chief Financial Officer 1919 North Lynn Street (571) 303-6956 Arlington, Virginia 22209 c/o June Connor www.cebglobal.com CEB REPORTS FIRST QUARTER RESULTS AND UPDATES 2016 GUIDANCE ARLINGTON, Va. – April 25, 2016 – CEB Inc. (“CEB” or “Company”) (NYSE: CEB) today announced financial results for the first quarter ended March 31, 2016. Revenue increased 0.7% to $223.2 million in the first quarter of 2016 from $221.6 million in the first quarter of 2015. Net income in the first quarter of 2016 was $4.5 million, or $0.14 per diluted share, compared to net income of $19.1 million, or $0.56 per diluted share, in the same period of 2015. Included in net income for the first quarter of 2016 was an additional $7.6 million of accelerated amortization expense associated with a change in the estimated useful life of the SHL trade name, $3.3 million of business transformation costs, and a $0.8 million pre-tax net non-operating foreign currency loss. Included in net income for the first quarter of 2015 was a $6.2 million pre-tax net non-operating foreign currency gain. Non-GAAP Adjusted net income was $26.9 million and Non-GAAP diluted earnings per share were $0.82 in the first quarter of 2016 compared to $24.0 million and $0.71 in the same period of 2015, respectively. “We accomplished a considerable amount in the first quarter, most notably finalizing the Evanta opportunity and evolving our go-to-market structure in North America. We are well positioned to drive growth in bookings, revenue, and profit through 2016 and beyond,” said Tom Monahan, CEB Chairman and CEO. “The change to our market structure combined with continued weakness in a few challenged sectors did impact mid-quarter bookings momentum, but we move forward with a broader platform, a strong and increasingly seasoned team, and an even larger market opportunity.”
